Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered *351May 14, 1996, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
By failing to object, by making only generalized objections, and by failing to request further relief after objections were sustained, defendant has failed to preserve his current challenges to the People’s summation and examination of a witness, and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). The challenged summation comments were based on the evidence and were fair responses to defendant’s summation, and to the extent that one comment may be viewed as having a burden-shifting effect, the court’s curative actions prevented any prejudice. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.